Citation Nr: 0217842	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to special monthly compensation based on 
the loss of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to July 
1992.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
specially adapted housing or a special home adaptation 
grant.  In November 2000, the Board remanded this issue to 
the RO for further development.  The Board also remanded 
the issue of entitlement to special monthly compensation 
due to loss of use of the lower extremities to the RO for 
the issuance of a statement of the case.  In regard to the 
issue of entitlement to special monthly compensation due 
to loss of use of the lower extremities, a statement of 
the case was issued in February 2002 and a substantive 
appeal was received in April 2002. 


FINDINGS OF FACT

1.  The veteran's service-connected disability has not 
resulted in the loss or loss of use of both lower 
extremities so as to preclude locomotion, the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury, or the loss or loss of use of 
one lower extremity together with the loss of use of one 
upper extremity which affects the functions of balance or 
propulsion so as to preclude locomotion. 

2.  The veteran is not blind and he does not have 
anatomical loss or loss of use of both hand. 

3.  The veteran is not shown to have loss of use of his 
lower extremities, loss of use of a foot, extremely 
unfavorable complete ankylosis of the knee, complete 
ankylosis of 2 major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, or complete 
paralysis of the external popliteal nerve and consequent 
footdrop.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially 
adapted housing or a special home adaptation grant have 
not been met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.350, 3.809, 3.809a (2002).

2.  The criteria for an award of special monthly 
compensation for the loss of use of the lower extremities 
have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.350, 4.63 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and 
private treatment records.  As the record shows that the 
veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Moreover, in a February 
2002 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types 
of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
these circumstances, no further action is necessary to 
assist the veteran with his claims.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to specially adapted housing and 
special monthly compensation.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified 
him of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran 
injured his back during service.  Upon VA examination 
dated in July 1994, the examiner noted a diagnosis of 
diskectomy at the L5-S1 level, first injury occurred while 
a civilian with aggravation during military service.  It 
was also noted that the veteran had undergone a diskectomy 
eight weeks earlier and was recovering satisfactorily.  

In an October 1994 rating action, the RO granted service 
connection for a low back condition, evaluated as 10 
percent disabling, effective from January 1994.  A 
December 1994 statement from Dr. Jonathon Hopkins, a 
private physician, indicates that the veteran continued to 
experience back pain as well as extensive leg pain.  In 
January 1995, the veteran underwent a repeat 
semihemilaminectomy at L5-S1 on the left, excision of 
recurrent herniated disc.  Indications for surgery were 
noted as persistent pain in the back and left leg.  A 
March 1995 clinical record notes complete relief of leg 
pain.  The veteran did report that sometimes when he stood 
up his legs felt like they were going to buckle and a warm 
pain would spread across his back.  An April 1995 clinical 
record notes that the veteran's knees buckled one week 
earlier and he fell onto his left leg.  He reported a 
return of the posterior left leg pain identical to that 
felt prior to surgery.  It was noted that the veteran was 
able to dorsiflex the foot normally and sensory 
examination seemed normal. The veteran was also able to do 
deep knee bends with no apparent weakness.  

Upon VA examination dated in October 1995, the veteran 
complained of constant pain and increased pain with 
motion.  The examiner noted decreased Achilles on the 
left, decreased sensory examination over the lateral area 
of the left foot, and decreased straight leg raising.  The 
examiner also noted the veteran walked with a very 
stiffened posture.  In a November 1995 rating action, the 
RO determined that a 60 percent evaluation was warranted 
for the veteran's service-connected back disability.

Upon VA examination dated in August 1996, the veteran 
complained of pain when sitting and numbness in the toes 
with prolonged sitting.  It was noted that the veteran 
wore a back brace.  The examiner noted diminished reflexes 
on the left, but normal reflexes on the right.  There was 
slight sensory deficit of the lateral aspect of the left 
foot, the web of the first and second toes of the left 
foot together with the web of the first and second toe on 
the right and lateral aspect were normal.  A diagnosis of 
prolapsed disk with nerve root compression was noted.  

A private emergency room report dated in September 1996 
reflects that the veteran reported having bad back 
problems with occasional falls because of his leg giving 
out.  

In a November 1996 rating action, the RO reduced the 
rating assigned to the veteran's service-connected back 
disability from 60 percent to 40 percent.  

Upon VA examination dated in July 1997, it was noted that 
the veteran required a cane with all ambulation secondary 
to dealing with instability and pain on motion.  The 
veteran reported being able to stand for only five minutes 
before having to sit down due to pain.  Physical 
examination revealed no clonus and dorsiflexion was 5/5 
bilaterally.  The examiner noted the veteran remained in 
severe pain and was severely deconditioned.  In a 
September 1997 rating action, the RO determined that a 60 
percent evaluation was warranted for the veteran's 
service-connected back disability and also granted 
entitlement to individual unemployability benefits.  

A November 1997 statement from a private chiropractor 
indicates that the veteran complained of low back pain 
with radiation down both legs to the heel and dorsum of 
the foot.  He stated that the feet felt like pins and 
needles bilaterally.  It was noted that the veteran's gait 
displayed a moderate limp and antalgia.  Limited range of 
motion with severe pain was also noted.  

VA treatment records dated from 1997 to 1998 demonstrate 
the veteran underwent a "re-do L5-S1 micro lumbar 
diskectomy" in March 1998.  It was noted that the veteran 
had experienced increasing left hip, buttock, and leg pain 
over the last several months.  Post-surgical clinical 
notes indicate that the veteran was able to ambulate out 
of the hospital unit without assistance or a wheelchair.  

A June 1998 statement from a VA physician states that the 
veteran was adequately recovering from his March 1998 
surgery but continued to have intermittent back and leg 
pain.  It was noted that he would benefit from a whirlpool 
tub for symptomatic relief or improvement.  A statement 
received from a private chiropractor in November 1998 
states that it was recommended that the veteran purchase 
and use a whirlpool form of hydrotherapy.  

At his July 1999 RO hearing, the veteran testified that he 
had been prescribed a steel back brace, cane, and 
medication to aid his back condition.  He also stated that 
he used a TENS unit.  The veteran testified that he had 
loss of feeling in his legs and feet and he had constant 
pain in his back and legs.  He also stated that he 
experienced foot drop and falls because of his legs giving 
out.  The veteran testified that he was unable to sit or 
stand for long periods of time because of pain and that 
driving was also painful.  

Upon VA peripheral nerve examination dated in August 1999, 
the veteran complained of shooting pains in the right and 
left legs.  Sensory examination showed some decreased 
light touch and pin prick in the L5-S1 distribution on the 
left and normal findings on the right.  It was noted the 
veteran walked with an antalgic gait and a cane favoring 
the right leg.  An impression of L5-S1 radiculopathy was 
noted.  

Upon VA examination of the spine dated in June 2002, the 
veteran complained of burning low back pain with radiation 
to the posterior legs and ankles.  He also reported having 
tingling in all toes, weakness in the back and legs, 
stiffness in the back, and limited endurance.  It was 
noted that the veteran used medication, a TENS unit, 
heating pad, whirlpool, meditation, and exercise as 
tolerated for relief.  It was also noted that the veteran 
used a cane in the right hand at all times when outside of 
his home.  He reported poor balance and instability 
without the cane.  It was noted that the veteran was able 
to sit for 20 minutes at a time before his toes became 
numb with increased radiation of pain into the legs.  He 
was able to stand for 10 minutes at a time.  It was noted 
that the veteran was able to go up and down 4 to 5 stairs 
with a cane.  Range of motion in the back was limited with 
pain through all ranges of motion.  Pain also limited 
lower extremity strength testing.  Sensation was altered 
in the L5-S1 distribution bilaterally, straight leg 
raising was positive on the left, and the veteran had 
difficulty standing on his heels and toes.  An impression 
of lumbar disc disease status post laminectomy, 
diskectomies, and L5-S1 radiculopathy was noted.  The 
examiner noted that a cane was medically necessary for the 
veteran for safe ambulation because of his sensory and 
strength deficits in the lower extremities.  The examiner 
also recommended that the veteran have a one level home, 
adaptive equipment to allow for limited bending and 
lifting, and safety modification of the bathroom.  

Specially Adapted Housing/Special Home Adaptation Grant 
Claim

In the present case, the veteran is seeking entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  Applicable regulations provide that specially 
adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  
(1) the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (2) blindness in both 
eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; or (3) the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  
The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally 
well served by an amputation stump at the site of election 
below elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which constitute loss of use of a foot or hand are 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  
Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of 
the foot, weakened adduction of the foot, and anesthesia 
covering the entire dorsum of the foot and toes.

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in 
both eyes with 5/200 visual acuity or less; or (2) 
includes the anatomical loss or loss of use of both hands.  
The assistance referred to in this section will not be 
available to any veteran more than once.  See 38 C.F.R. 
§ 3.809a.

In the present case, service connection is in effect for 
residuals of diskectomy with semihemilamectomy, L5-S1, 
with excision of herniated disc, evaluated as 60 percent 
disabling.  The veteran has also been in receipt of 
individual unemployability benefits since February 12, 
1996.  

It is readily clear that the veteran's service-connected 
low back disability results in significant impairment of 
the lower extremities.  However, the critical question is 
whether the degree of impairment meets the criteria for 
specially adapted housing or a special home adaptation 
grant.  It is clear that the veteran's service-connected 
back disability results in chronic pain and a significant 
impact on mobility.  However, the medical evidence does 
not persuasively show that the disability has resulted in 
the loss or loss of use of both lower extremities so as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  It is also not shown that the 
disability has resulted in the loss of use of one lower 
extremity together with service-connected residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion so as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  VA 
treatment records demonstrate that in March 1998, the 
veteran was able to ambulate out of the hospital unit 
without assistance or a wheelchair.  Further, upon VA 
peripheral nerve examination in August 1999, normal 
findings were reported in the right lower extremity with 
some decreased light touch and pin prick on the left. 

While the June 2002 VA examiner did comment that a cane is 
medically necessary for safe ambustion, the evidence does 
not show actual loss or loss of use of the lower 
extremities as defined by regulation so as to meet the 
criteria for specially adapted housing.  It is also clear 
from the record that the veteran is not blind and does not 
have anatomical loss or loss of use of both hands to 
otherwise establish entitlement to a special home 
adaptation grant under 38 U.S.C.A. § 2101; 38 C.F.R. 
§§ 3.809, 3.809a.

Special Monthly Compensation Claim

As previously noted, the veteran is service-connected for 
a back disability evaluated as 60 percent disabling and is 
receiving individual unemployability benefits.  The 
criteria for entitlement to additional monthly 
compensation for loss of use of the lower extremities are 
set forth in the provisions of 38 U.S.C.A. § 1114(m) and 
38 C.F.R. § 3.350(c)(ii).  The criteria provide for 
additional compensation when there is anatomical loss or 
loss of use of both legs at a level, or with 
complications, preventing natural knee action with 
prosthesis in place.  In determining whether there is 
natural knee action with prosthesis in place, 
consideration will be based on whether use of the proper 
prosthetic appliance requires natural use of the joint, or 
whether necessary motion is otherwise controlled, so that 
the muscles affecting joint motion, if not already 
atrophied, will become so.  If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected and the determination 
will be as though there were one in place.  See 38 C.F.R. 
§ 3.350(c)(2).

The criteria for entitlement to additional monthly 
compensation for loss of use of a foot are set forth in 
the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  These provisions provide that loss 
of use of a foot will be held to exist when no effective 
function remains other than that which would be equally 
well served by an amputation stump at the site of election 
below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot, whether the 
acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3.5 inches or more, 
will be taken as loss of use the foot involved.  Likewise, 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent footdrop accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  See 38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

In the present case, the veteran is service-connected for 
residuals of diskectomy with semihemilamectomy, L5-S1, 
with excision of herniated disc, evaluated as 60 percent 
disabling.  The veteran has also been in receipt of 
individual unemployability benefits since February 12, 
1996.  

The veteran has asserted in support of his claim that the 
criteria for the benefits sought are met because he 
requires the use of cane for safe ambulation and thus has 
the "loss of use" of the lower extremities, due to his 
service-connected back disability.  As support for this 
assertion, reference has been made to the June 2002 VA 
examination report indicating that a cane is medically 
necessary for safe ambulation because of sensory and 
strength deficits in the lower extremities that are 
related to the back disability and lead to poor balance 
with significant risk of falling.

The Board is sympathetic to the veteran's position, but 
there is no persuasive evidence that the veteran's 
service-connected disability results in any of the 
examples or criteria listed under 38 C.F.R. §§ 3.350 such 
as "complete ankylosis of two major joints of an 
extremity," "extremely unfavorable ankylosis of the knee," 
or "shortening of the lower extremity of 3 1/2 inches or 
more.  Moreover, "complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot 
drop" is not demonstrated.  Upon VA examination in July 
1997, there was no clonus and dorsiflexion was 5/5 
bilaterally.  Given these findings, the Board finds that 
the preponderance of the evidence is against entitlement 
to special monthly compensation based on the loss of use 
of the lower extremities.



ORDER

The appeal is denied as to all issues.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

